247 S.W.3d 566 (2008)
STATE of Missouri, Plaintiff/Respondent,
v.
Richard TRAVIS, Defendant/Appellant.
No. ED 88724.
Missouri Court of Appeals, Eastern District, Division Two.
October 23, 2007.
Timothy Joseph Forneris, St. Louis, MO, for Appellant.
Shaun J. Mackelprang, Joshua N. Corman, co-counsel, Jefferson City, MO, for Respondent.
Before LAWRENCE E. MOONEY, P.J., BOOKER T. SHAW, J., NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Richard Travis ("Appellant") appeals from the trial court's judgment and sentence entered upon a jury verdict finding him guilty of two counts of robbery in the first degree, in violation of Section 569.020 RSMo 2000, and two counts of armed criminal action in violation of Section 571.015 RSMo 2000. Travis was sentenced as a persistent offender to concurrent thirty-year terms.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No *567 error of law appears. An extended opinion reciting the detailed facts arid restating the principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 30.25(b).